Citation Nr: 0520437	
Decision Date: 07/28/05    Archive Date: 08/08/05

DOCKET NO.  02-18 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether the appeal of the denial of a disability rating 
greater than 20 percent for the service-connected chronic 
lumbar strain was timely perfected.  

2.  Entitlement to a total disability rating based on 
individual unemployability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel




INTRODUCTION

The veteran served on active military duty from January 1978 
to December 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Jackson, Mississippi.  In that determination, the RO granted 
an increased disability evaluation from 10 percent to 
20 percent, effective from March 2001, for the 
service-connected chronic lumbar strain.  Also in that 
decision, the RO denied the issue of entitlement to a total 
disability rating based on individual unemployability.  

Subsequently, during the current appeal, the veteran's claims 
folder was transferred from the RO in Jackson, Mississippi to 
the RO in New Orleans, Louisiana due to the veteran's change 
of residence in September 2003.  


FINDINGS OF FACT

1.  By a June 27, 2001, rating action, the RO in Jackson, 
Mississippi granted an increased disability rating from 
10 percent to 20 percent, effective from March 2001, for the 
service-connected chronic lumbar strain.  By a letter dated 
on June 28, 2001, the RO notified the veteran of this 
decision and of his procedural and appellate rights.  

2.  On October 25, 2002, the RO issued a statement of the 
case (SOC) which addressed the issue of entitlement to a 
disability rating greater than 20 percent for the 
service-connected chronic lumbar strain.  According to this 
document, the RO had received a notice of disagreement (NOD) 
which included this increased rating claim on May 24, 2002.  

3.  On October 30, 2002, the RO received from the veteran a 
VA Form 9, Appeal To Board Of Veterans' Appeals (Form 9) in 
which he argued that current emotional impairment was due to 
the rejection of his conscientious objector status while in 
the service.  There was no allegation of specific error in 
fact or law in the RO's evaluation of the lumbar strain.  

4.  The veteran did not file a timely and adequate 
substantive appeal within 60-days from issuance of the 
statement of the case, or within one year of being notified 
of the rating action denying a higher evaluation for his 
service-connected chronic lumbar strain. 

5.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim for a total disability 
rating based on individual unemployability has been obtained.  

6.  The veteran's current service-connected disabilities 
include chronic lumbar strain (20%), tinnitus of the left ear 
(10%), acne vulgaris of the back, neck, and facial area 
(10%), and high frequency neurosensory hearing loss of the 
left ear  (0%).  He has a combined service-connected 
evaluation of 40 percent.  

7.  The highest level of education attained by the veteran 
was one year of college, and his post-service employment 
experience includes work as a boiler operator.  

8.  In February 2001, the veteran was awarded Social Security 
Administration (SSA) disability benefits, effective from 
October 2000, based on a primary disability of an 
affective/mood disorder and a secondary condition of an 
anxiety-related disorder.  Additional disabilities included 
arm, neck, and shoulder problems.

9.  The veteran's service-connected disabilities are not of 
such nature and extent as to prevent him from securing or 
following any substantially gainful occupation.  


CONCLUSIONS OF LAW

1.  The veteran did not timely and adequately perfect an 
appeal of the RO's June 27, 2001, denial of a disability 
rating greater than 20 percent for the service-connected 
chronic lumbar strain.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 20.200, 20.201, 20.202, 20.302, 20.303, 20.305, 
20.306 (2004).  

2.  The veteran is not unemployable as a result of his 
service-connected disabilities.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321, 4.15, 4.16 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Timeliness Issue

An appeal to the Board consists of a timely filed NOD and, 
after an SOC has been furnished, a timely filed substantive 
appeal.  38 U.S.C.A. §§ 7105(a), 7108 (West 2002); 38 C.F.R. 
§ 20.200 (2004).  An NOD must be filed within one year from 
the date of mailing of the notice of the determination.  
38 U.S.C.A. § 7105(b)(1) (West 2002); see also 38 C.F.R. 
§ 20.201 (2004).  A substantive appeal must be filed within 
60 days from the date the SOC is mailed, or within the 
remainder of the one-year period from the date of mailing of 
the notice of determination, whichever occurs later.  
38 U.S.C.A. § 7105(d)(3) (West 2002) and 38 C.F.R. 
§§ 20.302(b), 20.303 (2004); see also 38 C.F.R. § 20.202 
(2004).  

A substantive appeal consists of a properly completed 
VA Form 9, Appeal to Board of Veterans' Appeals, or 
correspondence containing the necessary information.  
Regardless of the particular form, a substantive appeal must 
"either indicate that the appeal is being perfected as to 
all . . . issues or must specifically identify the issues 
appealed."  38 C.F.R. § 20.202 (2004).  In addition, a 
substantive appeal must "set out specific arguments relating 
to errors of fact or law made by the agency of original 
jurisdiction in reaching the determination, or 
determinations, being appealed."  38 C.F.R. § 20.202 (2004); 
see also 38 U.S.C.A. § 7105(d)(3) (West 2002).  

The Board does not have jurisdiction over an issue for which 
an appeal has not been timely perfected.  See 38 U.S.C.A. 
§ 7105 (West 2002); Roy v. Brown, 5 Vet. App. 554 (1993); 
38 C.F.R. §§ 3.104, 3.105 (2004) (in the absence of a 
properly perfected appeal, the Board is without jurisdiction 
to determine the merits of a case); see also YT v. Brown, 9 
Vet. App. 195 (1996); Cuevas v. Principi, 3 Vet. App. 542, 
546 (1992).  Cf.  Rowell v. Principi, 4 Vet. App. 9 (1993).  
In short, if a claimant fails to file a substantive appeal in 
a timely manner, "he is statutorily barred from appealing 
the RO decision."  Roy v. Brown, 5 Vet. App. 554, 556 
(1993).  See also, YT v. Brown, 9 Vet.App. 195 (1996); Cuevas 
v. Principi, 3 Vet. App. 542, 546 (1992).  Cf.  Rowell 
v. Principi, 4 Vet. App. 9 (1993).  

Additionally, VA regulations provide that the period for 
filing a substantive appeal may be extended for good cause.  
38 C.F.R. § 20.303 (2004).  The request for such an extension 
must be in writing and must be made prior to the expiration 
of the time limit for filing which would otherwise apply.  
Id.  

By a June 27, 2001, rating action in the present case, the RO 
in Jackson, Mississippi granted an increased disability 
rating from 10 percent to 20 percent, effective from March 
2001, for the service-connected chronic lumbar strain.  By a 
letter dated on June 28, 2001, the RO notified the veteran of 
this decision and of his procedural and appellate rights.  

On October 25, 2002, the RO issued an SOC which addressed the 
issue of entitlement to a disability rating greater than 
20 percent for the service-connected chronic lumbar strain.  
According to this document, the RO had received an NOD which 
included this increased rating claim on May 24, 2002.  

Subsequently, on October 30, 2002, the RO received from the 
veteran a Form 9.  The Board acknowledges that, in this 
document, the veteran indicated that he wished to appeal all 
of the issues listed on the SOC sent to him.  Significantly, 
however, the veteran went to great lengths explaining his 
emotional problems without discussing the rationale for 
wanting a higher evaluation for his lumbar strain.  He argued 
that his current emotional impairment is due to the rejection 
of his conscientious objector status while in the service.  
There was mention of his "being in pain around the clock 
from . . . [his] other [nonemotional] disabilities," 
however, he did not specifically refer to his 
service-connected chronic lumbar strain.  

The veteran did not discuss specific contentions regarding 
his increased rating claim for his service-connected low back 
disability in his Form 9; he certainly did not set froth 
specific arguments relating to errors of fact or law made by 
the RO in reaching its determination.  The Board must 
conclude that this document did not contain adequate 
information to be deemed a valid substantive appeal with 
regard to the increased rating issue.  See, 38 U.S.C.A. 
§ 7105(d)(3) (West 2002) and 38 C.F.R. § 20.202 (2004).  
Furthermore, no other document which may be construed as a 
valid substantive appeal was timely received.  

Consequently, as the veteran did not perfect a timely and 
adequate appeal of the denial of the issue of entitlement to 
a disability rating greater than 20 percent for his 
service-connected chronic lumbar strain, the Board must 
conclude that it does not have jurisdiction over this claim.  
See 38 U.S.C.A. § 7105 (West 2002); Roy v. Brown, 5 Vet. 
App. 554 (1993); 38 C.F.R. §§ 3.104, 3.105 (2004) (in the 
absence of a properly perfected appeal, the Board is without 
jurisdiction to determine the merits of a case); see also YT 
v. Brown, 9 Vet. App. 195 (1996); Cuevas v. Principi, 3 Vet. 
App. 542, 546 (1992).  Cf.  Rowell v. Principi, 4 Vet. App. 9 
(1993).  Further, as the veteran in the present case has 
failed to file a substantive appeal in a timely and adequate 
manner, "he is statutorily barred from appealing the RO 
decision."  Roy v. Brown, 5 Vet. App. 554, 556 (1993).  See 
also, YT v. Brown, 9 Vet.App. 195 (1996); Cuevas v. Principi, 
3 Vet. App. 542, 546 (1992).  Cf.  Rowell v. Principi, 4 Vet. 
App. 9 (1993).  

II.  Total Disability Rating Based On Individual 
Unemployability

A.  Veterans Claims Assistance Act Of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  This law eliminated the concept of a well-grounded 
claim (inapplicable here), redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.

By a letter dated in April 2001, the RO discussed the type of 
evidence necessary to support the veteran's total rating 
claim.  Also by this document, the RO notified the veteran 
that VA would make reasonable efforts to help him obtain such 
necessary evidence but that he must provide enough 
information so that VA could request the relevant records.  
In addition, the RO advised the veteran of attempts already 
made to obtain relevant evidence with regard to this issue.  
Further, the veteran was notified of his responsibility to 
submit "information or evidence to support . . . [his] 
claim."  Thus, he may be considered advised to submit all 
pertinent evidence in his possession.  

Additionally, the June 2001 and April 2002 rating decisions 
as well as the statement of the case (SOC) issued in October 
2004 notified the veteran of the relevant criteria and 
evidence necessary to substantiate his total rating claim.  
These documents also included discussions regarding the 
evidence of record, adjudicative actions taken, and the 
reasons and bases for the denial of this issue.  

Moreover, throughout the current appeal, the RO has made 
attempts to obtain records of relevant treatment identified 
by the veteran.  Further, the veteran has been accorded VA 
examinations of his service-connected disabilities.  
Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist pursuant to the VCAA with regard to 
the veteran's total rating claim.  See 38 U.S.C.A. §§ 5102 
and 5103 (West 2002); 38 C.F.R. § 3.159(b) (2004); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

B.  Analysis

A total compensation rating based on individual 
unemployability may be assigned where the schedular rating 
for the service-connected disabilities is less than 
100 percent when it is found that the service-connected 
disabilities render the veteran unable to secure or follow a 
substantially gainful occupation.  38 C.F.R. §§ 3.321, 3.340, 
3.341, 4.16 (2004).  If there is only one service-connected 
disability, it shall be ratable at 60 percent or more, and, 
if there are two or more disabilities, there shall be at 
least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  38 C.F.R. § 4.16(a) (2004).  
Unemployability associated with advancing age or intercurrent 
disability may not be considered in determining entitlement 
to a total compensation rating.  38 C.F.R. § 4.19 (2004).  
Factors to be considered are the veteran's employment history 
and his educational and vocational attainment.  Ferraro 
v. Derwinski, 1 Vet. App. 326, 332 (1991).  

The record in the present case indicates that the veteran's 
current service-connected disabilities include chronic lumbar 
strain (20%), tinnitus of the left ear (10%), acne vulgaris 
of the back, neck, and facial area (10%), and high frequency 
neurosensory hearing loss of the left ear  (0%).  He has a 
combined service-connected evaluation of 40 percent.  
Clearly, the veteran does not meet the schedular rating 
criteria for assignment of a total disability rating based on 
individual unemployability pursuant to 38 C.F.R. § 4.16(a) 
(2004).  

However, the policy of the Department of Veterans Affairs is 
that all veterans who are unable to secure and follow a 
substantially gainful occupation by reason of 
service-connected disability shall be rated totally disabled.  
38 C.F.R. § 4.16(b) (2004).  Rating boards are to refer all 
cases of such veterans who fail to meet the percentage 
disability evaluation requirements of 38 C.F.R. § 4.16(a) to 
the Director, Compensation and Pension Service, for 
extra-schedular consideration.  The Board may not make such 
referral in the first instance, but may consider whether the 
RO was justified in refusing to make such a referral.  

The veteran in the present case attained one year of college 
education and has post-service employment experience as a 
boiler operator.  He last worked full time (40 to 60 hours 
per week) as a boiler operator for the International Paper 
Company between October 1990 and October 1999.  He has 
reported that, during that employment, he lost approximately 
two years of time from work due to illness.  

Further review of the claims folder indicates that, in 
February 2001, the veteran was awarded SSA disability 
benefits, effective from October 2000, based on a primary 
disability of an affective/mood disorder and a secondary 
condition of an anxiety-related disorder.  Additional 
disabilities included arm, neck, and shoulder problems.  
Significantly, however, none of these disabilities is service 
connected.  Entitlement to a total disability rating based 
upon individual unemployability is predicated on 
unemployability resulting solely from service-connected 
disability.  See, Blackburn v. Brown, 4 Vet. App. 395, 398 
(1993) (in which the United States Court of Appeals for 
Veterans Claims held that entitlement to a total disability 
rating based upon individual unemployability must be 
established solely on the basis of impairment arising from 
service-connected disorders).  

Moreover, the medical records which are included in the 
veteran's claims folder reflect treatment for the veteran's 
nonservice-connected psychiatric, arm, neck, and shoulder 
disabilities.  The only records contained in the veteran's 
claims folder which provide relevant evidence regarding his 
service-connected disabilities are the reports of VA 
examinations conducted in April 2001.  

In this regard, the Board notes that, following the VA spine 
examination conducted in April 2001, the examiner concluded 
that the veteran "would be unable to perform any activity 
that . . . require[d] extended standing or walking, lifting 
or climbing secondary to pain in . . . [his] back as well as 
easy fatigability."  Importantly, the examiner did not 
preclude other types of employment (e.g., those involving 
sedentary or light manual labor).  In addition, although the 
VA audiological evaluation completed on the same day in April 
2001 reflected constant tinnitus in the veteran's left ear, 
this examination also indicated that he has severe hearing 
loss in his left ear at only high frequencies.  Further, 
findings on the VA skin diseases examination conducted on the 
following day in April 2001 did not reflect significant 
impairment from an industrial standpoint.  

The Board concludes, therefore, that the preponderance of the 
evidence is against a finding that the veteran's 
service-connected disabilities alone render him unable to 
secure and to follow a substantially gainful occupation.  
There is no basis for referral of this case to the Director 
of the Compensation and Pension Service for extraschedular 
consideration, and the claim for a total disability rating 
based on individual unemployability must be denied.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-58 (1990).  


ORDER

The veteran did not perfect a timely and adequate appeal of 
the denial of a disability rating greater than 20 percent for 
his service-connected chronic lumbar strain and that appeal 
is dismissed.  

The issue of entitlement to a total disability rating due to 
individual unemployability is denied.  



	                     
______________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


